IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs October 2, 2012

           DERRON S. GUY v. CHERRY LINDAMOOD, WARDEN

                 Appeal from the Circuit Court for Hardeman County
                 No. CC-2012-CR-64       Joseph H. Walker, III, Judge




              No. W2012-00759-CCA-R3-HC - Filed November 28, 2012


The petitioner, Derron S. Guy, appeals the summary dismissal of his petition for writ of
habeas corpus, wherein he challenged his 2010 Shelby County Criminal Court convictions
of employing a firearm during a dangerous felony. Discerning no error, we affirm.

             Tenn. R. App. P. 3; Judgment of the Circuit Court Affirmed

J AMES C URWOOD W ITT, J R., J., delivered the opinion of the Court, in which J EFFREY S.
B IVINS and R OGER A. P AGE, JJ., joined.

Derron S. Guy, Whiteville, Tennessee, pro se.

Robert E. Cooper, Jr., Attorney General and Reporter; Jeffrey D. Zentner, Assistant Attorney
General, for the appellee, State of Tennessee.

                                         OPINION

               In 2010, the petitioner pleaded guilty in the Shelby County Criminal Court to
three counts of employing a firearm during the commission of a dangerous felony, one count
of aggravated robbery, one count of carjacking, and one count of attempted carjacking, in
exchange for a total effective sentence of 22.2 years’ incarceration. On March 26, 2012, the
petitioner filed a petition for writ of habeas corpus, challenging his convictions of employing
a firearm during the commission of a dangerous felony on grounds that the proscribing
statute prohibits conviction of that offense in conjunction with a conviction of carjacking.
The trial court summarily dismissed the petition, concluding that the petitioner’s claim, even
if true, would render the convictions voidable rather than void.

              In this appeal, the petitioner again challenges his convictions of employing a
firearm during the commission of a dangerous felony on grounds that Code section 39-17-
1324 prohibits a conviction of that offense in conjunction with a conviction of carjacking.
The State contends that the petitioner has failed to provide an adequate record for review of
his claim and that his claim, even if true, would render his convictions voidable rather than
void.

              “The determination of whether habeas corpus relief should be granted is a
question of law.” Faulkner v. State, 226 S.W.3d 358, 361 (Tenn. 2007) (citing Hart v. State,
21 S.W.3d 901, 903 (Tenn. 2000)). Our review of the habeas corpus court’s decision is,
therefore, “de novo with no presumption of correctness afforded to the [habeas corpus]
court.” Id. (citing Killingsworth v. Ted Russell Ford, Inc., 205 S.W.3d 406, 408 (Tenn.
2006)).

               The writ of habeas corpus is constitutionally guaranteed, see U.S. Const. art.
1, § 9, cl. 2; Tenn. Const. art. I, § 15, but has been regulated by statute for more than a
century, see Ussery v. Avery, 432 S.W.2d 656, 657 (Tenn. 1968). Tennessee Code Annotated
section 29-21-101 provides that “[a]ny person imprisoned or restrained of liberty, under any
pretense whatsoever, except in cases specified in § 29-21-102, may prosecute a writ of
habeas corpus, to inquire into the cause of such imprisonment and restraint.” T.C.A. §
29-21-101 (2006). Despite the broad wording of the statute, a writ of habeas corpus may be
granted only when the petitioner has established a lack of jurisdiction for the order of
confinement or that he is otherwise entitled to immediate release because of the expiration
of his sentence. See Ussery, 432 S.W.2d at 658; State v. Galloway, 45 Tenn. (5 Cold.) 326
(1868). The purpose of the state habeas corpus petition is to contest a void, not merely a
voidable, judgment. State ex rel. Newsom v. Henderson, 424 S.W.2d 186, 189 (Tenn. 1968).
A void conviction is one which strikes at the jurisdictional integrity of the trial court. Archer
v. State, 851 S.W.2d 157, 164 (Tenn. 1993); see State ex rel. Anglin v. Mitchell, 575 S.W.2d
284, 287 (Tenn. 1979); Passarella v. State, 891 S.W.2d 619, 627 (Tenn. Crim. App. 1994).

               In addition to the various procedural requirements for the prosecution of a
petition for writ of habeas corpus contained in the Code, see generally T.C.A. §§ 29-21-105
to -112, our supreme court has held that “[t]he petitioner bears the burden of providing an
adequate record for summary review of the habeas corpus petition.” Summers v. State, 212
S.W.3d 251, 261 (Tenn. 2007). “[A]n adequate record for summary review must include
pertinent documents to support those factual assertions” contained in the petition. Id. When
a petitioner fails to attach to his petition sufficient documentation supporting his claims, the
habeas corpus court may summarily dismiss the petition. Id.

             Although the petitioner is correct that Code section 39-17-1324 prohibits
conviction of employing a firearm during the commission of a dangerous felony “if

                                               -2-
possessing or employing a firearm is an essential element of the underlying dangerous felony
as charged,” see T.C.A. § 39-17-1324(b), he failed to establish that carjacking, as it was
charged in his case, included possession of a firearm as an essential element. Carjacking can
be committed “by use of: (1) A deadly weapon; or (2) Force or intimidation.” Id. § 39-13-
404(a). Because the defendant failed to include the charging instrument, we cannot discern
that carjacking was the predicate felony alleged for the petitioner’s firearm convictions or
that carjacking, as alleged, included firearm possession as an essential element. Summary
dismissal was appropriate on this basis alone. See Summers, 212 S.W.3d at 261.

              Accordingly, the judgment of the habeas corpus court is affirmed.

                                                   _________________________________
                                                   JAMES CURWOOD WITT, JR., JUDGE




                                             -3-